 1In the Matter of FAIRCHILD AIRCRAFT DIvisiox OF FAIRCHILD EN-GINE& AIRPLANE CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OFAMERICA, (UAW-CIO)Case No. R-5272. -Decided June 4,'1943Mr. Anthony Molina,of Baltimore, Md., for the Board.Mr. Gregg Coughlin,of Burlington, N. C., for the Company.Messrs.Maurice SugarandM. L. Smokier,of Detroit, Mich., andMr. Frank J. Bender,of Baltimore, Md., andMr. A. H. Attaway,ofBurlington, N. C., for the Union.Mr. Arthur Leff,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,(UAW-CIO), herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Fairchild Aircraft Division of Fairchild Engine & AirplaneCorporation, herein called the Company, the National Labor Rela-tionsBoard provided for an appropriate hearing upon due noticebefore Mortimer Riemer, Trial Examiner.Said hearing was held at.Burlington, North Carolina, on April 29 and 30, 1943.The Companyand the Union appeared, participated; and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.The Trial-Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Following the hearing, the Company and the Union filedbriefs which the Board has considered.60 NL. R. B., No. 26.113 114IDEMSffONS iOiF NATIONAL LABOR RELAPIONTS1 ROA'RDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYFairchild Engine & Airplane Corporation is a Maryland corpora-tion, operating plants at Hagerstown, Maryland; Farmingdale, NewYork; and Burlington, North Carolina, where it is engaged in theInanufacture, sale, and service of aircraft engines and airplanes.Thisproceeding concerns only the Fairchild Aircraft Division of Fair-child Engine & Airplane Corporation located at Burlington, NorthCarolina.Construction of the Company's plant at Burlington wascommenced in April 1942, and at the time of the hearing was 95 per-cent completed.Production at said plant started in November 1942.The entire plant, equipment therein, 85 percent of which was installedand in operation at the time of the hearing, and grounds are ownedby the Defense Plant Corporation and are under lease to the Company.The Company manufactures airplanes for the United States Army AirForces, herein called the U. S. A. A. F., on a cost plus fixed fee contractbasis.All raw materials used in the finished product and all partsare purchased by the Company but remain the property of the U. S.A. A. F., the Company acting as custodian thereof during the processof manufacture.The greater part of the raw materials used in con-structing the plant and the equipment therein came from without theState of North Carolina. In the period from April 1, 1942 throughDecember 31, 1942, the Company purchased for use at its Burlingtonplant in excess of $500,000 worth of raw materials, approximately 90percent of which was purchased outside the State of North Carolina.During the same period of time in excess of $5,000 worth of finishedproducts were shipped from Burlington, North Carolina, to pointsoutside of said State.The Company contemplates that its entireproduction at its Burlington location will be for use of the U. S.A. A. F.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization admitting. to member-ship employees of the Company. IIFAIRCHILD AIRCRAFT DIVISIONIII. THE QUESTION CONCERNING REPRESENTATION115At the hearing, the parties stipulated that in or about November1942, the Union advised the Company that it represented a majorityof its employees and requested that it be recognized as exclusive bar-gaining agent for such employees, but that the Union's request wasrefused, the Company stating that it had no knowledge of the Union'sasserted majority representation and that, in addition, it would notgrant the,Union's request until such time as it was certified by theBoard.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act .2IV. THE APPROPRIATE UNITIn its amended petition, the Union requested a unit consisting of allproduction and maintenance employees, excluding guards, technical,office, clerical, and supervisory personnel.At the hearing, the Union,without departing from its original position that a production andmaintenance unit is appropriate, clarified its position by indicatingspecific employee classifications which it desired included or excluded.The Union requested that the following be included : leadmen andleadwomen, stock chasers, timekeepers (factory), shipping and re-ceiving, employees, factory clerks, inspectors and senior inspectors,stores department employees, trainees, and truck drivers.The Unionrequested that the following be excluded : plant guards and plant-pro-tection employees, executives, office clerical employees, trainee instruc-tors, supervisory employees, foremen and assistant foremen, chiefinspectors and assistant chief inspectors, expediters, tool design em-ployees, tool engineers, liaison men, and flight test and delivery em-1The Regional Director reported that the Union submitted 453 membership applicationand authorization cards, 441 of whichs bore apparently genuine original signatures ; thatthe names of 367 persons appearing on the cards were listed on the Company's pay roll forMarch 27, 1943, which contained the names of 652 production and maintenance em-ployees ; and that the cards were dated between October 1942 and March 1943, inclusive,except for 143 cards which were undated. ,? At the close of 'the Union's case and again at the close of the hearing the Companymoved to dismiss the petition.The Company contended that because less than half ofits contemplated full complement of employees were employed at the time of the hearing,no question of representation existed at that time, and that no election in this case shouldbe ordered until a substantial majority of such full complement were employed.For thereasons indicated in Section V, below, the said motion is denied. 116 'DE IISQONS OF NATIIONAL LABOR RELA' IONSI BOARDployees.8The Company did not object either at the hearing or in itsbrief, to the exclusions requested by the Union, or to the inclusion oftrainees and truck drivers. Issue was joined, however; on the requestedinclusion of the employee categories discussed below :Leadmen and leadlvomem:Leadmen,4 depending on the department'in which they are employed, supervise the work of from 4 to 15 em-ployees working under them.Their primary function is to guide and-instruct the employees whose work they supervise. In the machineshop, which may be cited as a typical example, there is a general ma-chine shop foreman, a foreman in charge of each shift, assistant fore--men who assist the shift foreman generally, and leadmen who arecharged with the supervision, of specific groups of employees withinthe shop.Leadmen set up the machines according to blue prints, in-struct employees in their duties, supervise the machine operations,and check the finished product. Leadmen spend only 15 to 20 percentof their time in actual production work.They receive a higher rateof pay than employees working under them. Although leadmen, them-',selves, do not have the right to discharge or discipline employees, theirrecommendations carry particular weight when such action is consid-ered.Leadmen participate with foremen and representatives of theCompany's personnel department in rating employees under them atperiodic intervals, and promotions are, in part, based upon such rat-ings.Leadmen attend foremen meetings which are held weekly forthe purpose of discussing production and planning problems. In viewof the fact that the functions of the leadmen are to a considerable ex-tent supervisory in character, we are of the opinion that they shouldbe excluded from the production and maintenance unit sought by the.Union, and we so find.Stock chnasers:The function of employees in this category is toroute and accelerate the movement of materials between departmentsand of operations within a department.Their work requires tech-,nical knowledge.They are clothed with a certain amount of authority.over leadmen and foremen with respect to planning and production,procedures in departments. ' It appears that the Company. considersthe stock chasers to be synonomous with, and to fall' within theclassification of, expediters whom the Union would exclude. In thepast we have excluded stock chasers and expediters from production8Stated by departments,the Union would exclude all employees in the following de-'partments:service, clerical ; tabulating cost ; flight test and delivery;engineering ; ad-,ministration(general accounting) ;personnel;first-aid;, purchasing,pay roll timekeep-ing -auditors;production planning;and protection.The position of the Union was that'the employees in these departments were not production and maintenance employees. The,Company did,not object to the exclusion of employees in said departments.A The term,leadmen,as used heieiu,includes leadwomen." '' "' IFAIRCHILD AIRCRAFT DIVISION117and maintenance units,s, and since no special circumstances appearin this case to support a departure from our previous practice, we'shall exclude them here.Timekeepers (factory):The primary duty of employees in this.cate_'gory is to check and tabulate time cards.Their headquarters are inthe accounting department.Although they spend most of their time`at the factory department to which they are assigned, they are notpermanently stationed at any given department but are shifted aboutfrom time to time.We are of the opinion that their work andinterests are more closely related to that of the administrative em-ployees of the Company than to that of the production and mainte-nance employees, and shall, therefore, exclude them from the unit.Shipping, receiving, and stores department employees:Most of thework of the shipping department consists of shipping spare partsto other plants.The employees in this department check such partsand crate and otherwise prepare them for shipment.The receivingdepartment receives and checks materials and arranges for their dis-tribution.)The work performed by employees in the receiving de-partment is similar to that of employees in the shipping department.The function of the stores department is to store materials to be used'later in production departments and to issue such materials to the'production departments as' required.Alhough some clerical record`work is performed in each of these departments, and a number ofemployees may be engaged principally in'the performance of suchclericalwork, We are of the opinion that, because of their locationin the plant and the nature of their functions, the employees in these'departments have interests in common with production and mainte-'nance employees, and we shall include them in the unit.Factory clerks:The employees in this category are permanentlystationed in factory departments and, in the main, assist foremen fh'clerical tasks which the latter do not have time to perform. In viewof the fact that the factory clerks are not associated with the estab-lished clerical departments and are an integral part of the production'process, we are of the opinion that their interests are more closely,aligned to,that of production employees than to that of office clerical'employees.We shall, therefore, include them in the uliit.Inspectors and senior inspectors :These employees inspect, check,measure, and test, and otherwise pass on the quality of work produced.They require a substantial 'period of training in shop mathematicsand the application of technical standards, in the use of precision5SeeMatter of JulianP.Fiiez &Sons, Division Bendix AviationCorpandAircraftRadioAssociation, 47 N L. R B 43 ;Matter of The NewBritainMachine CompanyandUnited Electrical,Radio & MachineWorkers of America,(C I0.), 48 N L R B263;Matter of The Yale&Towne Manufacturing CompanyandInternationalAssociationof Machinists Lodge 539, A F. L,44 N. L.R B. 1259.536105-44-vol 50-9I 118DE'OISIIONS OF \TAT'TO\^AL LABOR RFLAT'I,O\S BOARDmeasuring instruments,,and,in the interpretation, of engineering data.Senior' inspectors perform-similar duties, except that their workthe circumstances and in light of the fact that the Union in its petitionrequested the exclusion of technical employees, we are of the opinion,that,inspectors and senior inspectors should be excluded from,the unit.,We accordingly find that all production and maintenance employeesof'the Company at Burlington, North Carolina, including shipping,employees, receiving employees; stores department'employees, factoryclerks, trainees, and truck drivers, but,excluding plant guards, officeclerical employees, timekeepers,'trainee instructors, inspectors (of alltool engineers, technical employees, flight test.and delivery employees,executives, leadlnen, l'eadwomen, foremen, assistant foremen, and othersupervisory employees, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9, (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe,Company, contends that, because its plant is 'in the process ofexpansion, no election,should,be ordered until a substantial percentageof Pits contemplated maximum complement of, personnel is employed.According to its latest, estimate the Company "expects. to expand itsexpansion program to be completed by October 31,1943.On ApriF24,1943, the Company's.pay roll contained the names of 1,474 employees,or 36, percent of the contemplatedi ultimate total.. The Company'slatest estimate ,indicates that, on May 31, 1943, the Company, expectsto have on its pay, roll' 1,853 employees, or 45 percent of its expectedfull complement, and that,by June 30, 1943, it expects to` have, on itsIf these estimates,are. correct, it appears that approximately '50 per-cent of the anticipated full number of 3,183 employees will have beenemployed by now.,Under these circumstances we do not believe that.the employees of.the-Company, should be deprived of their right 'at the present time tobargain collectively; as provided by the Act.'We will accordinglyproceed with an immediate determination of representatives in theunit, found above to be appropriate.'We shall direct that the, ,question concerniiig representation whichhas-arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod` immediately prece'diiig the, date of the Direction of Electionherein, subject to the limitations and, additions set forth in theDirection. ' FAIRCHILD AIRCRAFT DIVISION119DIRECTIONOF ELECTION1By virtue of and pursuant to the'power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Fairchild Air-craft Division of Fairchild Engine & Airplane Corporation, an electionby secret -ballot shall be conducted as early as possible, but not laterthaw thirty -(30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section .IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America, (UAW-CIO), for the purposes ofcollective bargaining.